Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-22 are pending. 

Applicant’s preliminary amendment filed on 4/20/2021 is acknowledged.

2. Applicant's election with traverse of Group II (claim 11-15) in the reply filed on 2/22/2021 is acknowledged.  

The traversal is on the ground(s) that Groups III (method for identifying and expressing nucleic acids) and Group IV (method for preventing disease) are linked; directed to methods related to binding domains for binding an antigen and the identification of amino acid sequences of variable heavy chains and variable light chains of the binding domain.  

Applicant’s arguments were deemed persuasive and Group IV is (claims 16-22) rejoined with Group III (claim 11-15), rendering applicant’s arguments moot.

Note that in view of the above withdrawal of the restriction requirement with respect to Group IV, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

As applicant has not argued the restriction with respect to Groups I and II, the restriction with respect to these groups stands and is therefore made FINAL.

3.  Claims 1-10 are accordingly withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to nonelected species/inventions.  

4.  Accordingly, claims 11-22 are under consideration in the instant application

5.  Applicant’s IDS, filed 6/7/2018, is acknowledged and has been considered. 



Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Galson et al. (BioMedicine, 2, 2015, 2070-2079) and Smith et al. (Nat Protoc, 2009, 4(3), 372-384), in view of Swinkels et al. (Virology Journal 2013) and Arakawa et al. (EMBO Journal, 1996).

With respect to base claim 11, Galson teaches immunization of patients who had previously received a course of HepB vaccine (booster vaccine group) with a HepB booster vaccine. Galson teaches that blood was taken immediately before vaccination as well as 7, 14, 21 and 28 days after vaccination. (section 2.1 and Fig 1). The “booster” is considered a  “hyperimmunization” and taking the blood prior to and after vaccination is considered to meet the limitation “prior to hyperimmunization and after hyperimmunization”.

Galson teaches that peripheral blood monoclonal cells (PBMCs) from the blood serum were isolated (section 2.3) and RNA was extracted from sorted cells (section 2.5) (“isolating nucleic acids from PBMCs”).

Galson teaches performing reverse transcription and random hexamer primers (“reverse transcribing the mRNA in the samples after enriching the samples for mRNA”).

Galson teaches conducting PCR with VH family specific forward primers, with IgM and IgG specific reverse primers, in separate reactions and sequencing  (section 2.5). 

Differences with claimed invention

Galson does not specifically recite “sequencing across the majority of light and heavy chain variable regions of the immunoglobulins; “identifying variable heavy chain amino acid sequences and variable light chain amino acid sequences; and “expressing polypeptides comprising the identified variable heavy chain amino acid sequences and variable light chain amino acid sequence in an in vitro expression system”.


Smith teaches a protocol for the production of antigen-specific human monoclonal antibodies. Antibody-secreting cells such as PBMCs are isolated form whole blood collected 7 d after vaccination, the antibody genes of the cells are then amplified by RT-PCR and nested PCR, cloned into expression vectors and transfected into a human cell line (abstract; p. 3 and spanning to p. 4 under “experimental design”; p. 11 under “reverse transcription, nested and cloning PCRs”). Smith teaches that the nested PCR is performed to amplify the DNA enough to obtain sequences of the heavy and light chain V genes (p. 4, lines 3-4). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have integrated the steps of sequencing across the majority of VH and VL regions, identified the VH and VL amino acid sequences and expressed those polypeptides in an in vitro expression system as taught by Smith into a method of analyzing B cell repertoire dynamics from PBMCs obtained from hyperimmunized subjects before and after vaccination as taught by Galson. Those of skill in the art would have had reason to do so because Smith teaches that such steps were known in the art for generation of fully human monoclonal antibodies specific to a vaccinating antigen.  The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

The combined references of Galson and Smith still do not teach the PBMCs are isolated from birds (base claim 11).

Swinkels teaches prime-boost vaccination, which is considered “hyperimmunization” of chickens (“birds”) with recombinant M2 protein from influenza A strains. (abstract). 

Swinkels teaches determining the M2-specific antibody responses in the serum before vaccination and three weeks after vacation as well as two weeks after booster, at days 21, 42 and 56 of age. (abstract). (“samples collected prior to hyperimmunization and after hyperimmunization”). 

Arakawa also teaches amplification of rearranged immunoglobulin variable region genes from chicken splenic germinal centers induced by immunization. (abstract). Arakawa teaches immunization of chickens and using PCR to amplify both rearranged VH segments of B cells isolated from the germinal centers (p. 2540, under “Results). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted as a subject of immunization in a method of assessing B cell immunoglobulin repertoire as taught by Galson and Smith, a bird, such as a chicken, that is immunized as taught by Swinkels and Arakawa. One of ordinary skill in 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

8. Claims 11-14, 16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Galson et al. (BioMedicine, 2, 2015, 2070-2079) and Smith et al. (Nat Protoc, 2009, 4(3), 372-384), in view of Swinkels et al. (Virology Journal 2013) and Arakawa et al. (EMBO Journal, 1996), as applied to claim 11 above, and further in view of Rice et al. (Animal Health Research Reviews, 117-128, 2007, IDS Ref), Hattori et al. (US 2008/0075712) and Kaushik et al. (US 2010/0196375).

The prior art teachings of Galson, Smith, Swinkels and Arakawa are discussed supra.

The teachings differ in the recitation that the antigen includes Mannheimia haemolytica outer membrane protein (Omp) and/or M. haemolytica leukotoxin (claims 11 and 19). 

The teachings also differ in the recitation that a binding domain comprises the variable heavy chain and the variable light chain amino acid sequences, the binding domain in a scFv polypeptide” (claims 13 and 21) and “a rmAb”. (claims 14 and 22).

The teachings further differ in the recitation that the method further includes administering a composition that includes the recombinant polypeptide expressed in the in vitro expression system having the binding domain capable of binding the antigen, wherein the binding domain of the recombinant polypeptide includes the identified variable heavy chain amino acid sequence and the identified variable light chain amino acid sequences form the antibody repertoire of the birds, such as chickens, hyperimmunized with the antigen, wherein the antigen is a disease related antigen and wherein administration of the composition prevents the disease in an animal. (claims 16 and 18). 

The teachings also differ in the recitation that the disease is bovine respiratory disease (claim 20). 



Rice teaches that mannheimia haemolytica is the principal bacterium isolated form respiratory disease in feedlot cattle and that virulence factors include outer membrane proteins and leukotoxin (Lkt) (abstract). 

Rice teaches that identification of the importance of the Lkt in the pathogenesis of pneumonia pasteurellosis led to the development of a commercial cell-free, M. Haemolytical A1 culture supernatant vaccine (p. 122, 3rd ¶ under “Vaccines”). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted as an antigen of immunization in a method of assessing B cell immunoglobulin repertoire as taught by Galson and Smith, an antigen such as M. Haemolytica leukotoxin, as taught by Rice. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because   Rice teaches that Lkt was a known pathogenesis antigen from M. Haemolytica, a bacterium of considerable important in the cattle industry, and that the antigen has previously been used in vaccine design. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

Rice further teaches that M. Hemolytica is a bovine pathogen of considerable economic important to the global cattle industry and that it is considered the major bacterial agent of bovine respiratory disease complex (p. 1466, 1st ¶).

Hattori teaches that antibodies against receptors may be obtained by known methods as for example by immunizing animals with antigens and that variable regions of the L and H chain are recovered form immunized animals as by preparing mRNA from spleen cells of the immunized animals and recovering the L and H chain variable regions by RT-PCR (¶136). Hattori further teaches that construction of scFv-CH1-Fc expression vectors by inserting scFv between a signal sequence or animal cells and CH1-hinge-CH2-CH3 (¶143). Hattori teaches that a single-strand antibody or scFv fragment, which is considered “a rmAb” (the specification at ¶35 defines “rmAb” as a recombinant monoclonal antibody), contains the VH and VL regions of the antibody, and these regions exist in a single polypeptide chain (¶115). 

Kaushik also teaches that scFv offer a number of advantages in that they can be fused with a range of molecules including toxins for the treatment of disease and show improved pharmacokinetics for tissue penetration (¶7). 

Kaushik teaches single chain variable fragments (scFv) that binds BHV-1 virus comprising a light chain and heavy chain variable region and that the scFv molecules are useful in for preventing and treating bovine respiratory disease (abstract; ¶s2-5, 8-9, 16-18, 34, 70, 73, 76, 82)



Those of skill in the art would have had reason to do so because Hattori teaches that the construction of scRv from H and L chains was known in the art, and Kaushik teaches that scFvs offer several advantages for treatment of infection. There would also be a reasonable expectation of success in preventing or treatment a disease in an animal given the teachings of Kaushik that a scFv was successful in treating bovine respiratory disease. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

9. Claims 11-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Galson et al. (BioMedicine, 2, 2015, 2070-2079), Smith et al. (Nat Protoc, 2009, 4(3), 372-384), Swinkels et al. (Virology Journal 2013), Arakawa et al. (EMBO Journal, 1996), Rice et al. (Animal Health Research Reviews, 117-128, 2007, IDS Ref), Hattori et al. (US 2008/0075712) and Kaushik et al. (US 2010/0196375), as applied to claims 11-14, 16  and 18-22, above, and further in view of Poulsen et al. (J Immunol 2011, 187).

The prior art teachings of Galson, Smith, Swinkels, Arakawa, Rice, Hattori and Kaushik are discussed supra.

The teachings differ in the recitation that the recombinant polypeptides are expressed in a bacterial expression system (claim 17). 

Arakawa, which is discussed supra, further teaches that amplified DNAs were cloned into plasmid vectors and the V region inserts of individual bacterial colonies were sequenced (p. 2540, last ¶). 

Poulsen teaches analyzing antibody repertoires in two adult volunteers after each of three consecutive booster vaccinations with tetanus toxoid (abstract). Poulsen teaches that VH and CC genes were coamplified in a single PCR reaction, VH and LC genes were linked and amplified further in subsequent nested PCR reactions and that Ab V 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted as an expression vector for a recombinant polypetpide such as one of the scFv recombinant polypeptides taught by Kaushik, a bacterial expression system. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Poulsen teaches that bacterial expression systems such as E.coli were known for the expression for V and L chains.  Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


10. Claim 15 objected to as being dependent upon a rejected base claim 11 and claim 13, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 17, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644